Exhibit 10.1

EXECUTION VERSION

$300,000,000

EPL OIL & GAS, INC.

$300,000,000 8.250% of Senior Notes due 2018

REGISTRATION RIGHTS AGREEMENT

October 25, 2012

CREDIT SUISSE SECURITIES (USA) LLC

BMO CAPITAL MARKETS CORP.

JEFFERIES & COMPANY, INC.

As Representatives of the

Initial Purchasers listed in

Schedule I hereto

c/o Credit Suisse Securities (USA) LLC

Eleven Madison Avenue

New York, New York 10010

Ladies and Gentlemen:

EPL Oil & Gas, Inc., a Delaware corporation (the “Company”), is issuing and
selling to the several initial purchasers listed in Schedule I hereto (the
“Initial Purchasers”), upon the terms set forth in the Purchase Agreement dated
October 18, 2012, by and among the Company, the Initial Purchasers and the
subsidiary guarantors named therein (the “Purchase Agreement”), $300,000,000
aggregate principal amount of 8.250% Senior Notes due 2018 issued by the Company
(each, a “Note” and collectively, the “Notes”). As an inducement to the Initial
Purchasers to enter into the Purchase Agreement, the Company and the subsidiary
guarantors listed in the signature pages hereto agree with the Initial
Purchasers, for the benefit of the Holders (as defined below) of the Notes
(including, without limitation, the Initial Purchasers), as follows:

 

1. Definitions

Capitalized terms that are used herein without definition and are defined in the
Purchase Agreement shall have the respective meanings ascribed to them in the
Purchase Agreement. As used in this Agreement, the following terms shall have
the following meanings:

Advice: See Section 5(v).

Agreement: This Registration Rights Agreement, dated as of the Closing Date,
among the Company, the Subsidiary Guarantors listed on the signature pages
hereto, and the Initial Purchasers.

Applicable Period: See Section 2(e).

Business Day: A day that is not a Saturday, a Sunday or a day on which banking
institutions in the City of New York are authorized or required by law or
executive order to be closed.

Closing Date: October 25, 2012.

Company: See the introductory paragraph to this Agreement.



--------------------------------------------------------------------------------

Day: Unless otherwise expressly provided, a calendar day.

Effectiveness Date: The 210th day after the Closing Date.

Effectiveness Period: See Section 3(a).

Entitled Securities: Each Note until the earliest to occur of (1) the date on
which such Note has been exchanged by a Person other than a broker-dealer for an
Exchange Note in the Exchange Offer; (2) following the exchange by a
broker-dealer in the Exchange Offer of a Note for an Exchange Note, the date on
which such Exchange Note is sold to a purchaser who receives from such
broker-dealer on or prior to the date of such sale a copy of the Prospectus
contained in the Exchange Offer Registration Statement; (3) the date on which
such Note has been effectively registered under the Securities Act and disposed
of in accordance with the Shelf Registration Statement; (4) the date on which
such is actually sold pursuant to Rule 144 under the Securities Act; and (5) the
date on which such Note ceases to be outstanding.

Event Date: Each and every date on which an event occurs in respect of which
Special Interest is required to be paid.

Exchange Act: The Securities Exchange Act of 1934, as amended, and the rules and
regulations of the SEC promulgated thereunder.

Exchange Notes: Senior Notes due 2018 of the Company under the Original
Indenture, or such other indenture as permitted under Section 2(b), identical in
all material respects to the Notes, including the guarantees endorsed thereon,
except for references to series, special mandatory redemption, liquidated
damages and restrictive legends.

Exchange Offer: See Section 2(a).

Exchange Offer Registration Statement: See Section 2(a).

Filing Date: The 150th day after the Closing Date.

FINRA: Financial Industry Regulatory Authority.

Holder: Any beneficial holder of Entitled Securities.

Indemnified Party: See Section 7(c).

Indemnifying Party: See Section 7(c).

Indenture: The Indenture, dated as of the Closing Date, among the Company, the
Subsidiary Guarantors and U.S. Bank National Association, as trustee, pursuant
to which the Notes are being issued, as amended or supplemented from time to
time in accordance with the terms hereof.

Initial Purchasers: See the introductory paragraph to this Agreement.

Initial Shelf Registration: See Section 3(a).

Inspectors: See Section 5(o).

Losses: See Section 7(a).

 

2



--------------------------------------------------------------------------------

Notes: See the introductory paragraph to this Agreement.

Original Indenture: The Indenture, dated as of February 14, 2011, among the
Company, the Subsidiary Guarantors and U.S. Bank National Association, as
trustee.

Participating Broker-Dealer: See Section 2(e).

Person: An individual, trustee, corporation, partnership, limited liability
company, joint stock company, trust, unincorporated association, union, business
association, firm, government or agency or political subdivision thereof, or
other legal entity.

Prospectus: The prospectus included in any Registration Statement (including,
without limitation, a prospectus that discloses information previously omitted
from a prospectus filed as part of an effective registration statement in
reliance upon Rule 430A promulgated under the Securities Act), as amended or
supplemented by any prospectus supplement, with respect to the terms of the
offering of any portion of the Entitled Securities or Exchange Notes covered by
such Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

Purchase Agreement: See the introductory paragraph to this Agreement.

Records: See Section 5(o).

Registration Default: See Section 4(a)(iii).

Registration Default Period: See Section 4(a)(iii).

Registration Statement: Any registration statement of the Company and the
Subsidiary Guarantors filed with the SEC under the Securities Act (including,
but not limited to, the Exchange Offer Registration Statement, the Shelf
Registration Statement and any Subsequent Shelf Registration) that covers any of
the Entitled Securities pursuant to the provisions of this Agreement, including
the Prospectus, amendments and supplements to such registration statement,
including post-effective amendments, all exhibits and all material incorporated
by reference or deemed to be incorporated by reference in such registration
statement.

Rule 144: Rule 144 promulgated under the Securities Act, as such Rule may be
amended from time to time, or any similar rule (other than Rule 144A) or
regulation hereafter adopted by the SEC providing for offers and sales of
securities made in compliance therewith resulting in offers and sales by
subsequent holders that are not affiliates of an issuer or such securities being
free of the registration and prospectus delivery requirements of the Securities
Act.

Rule 144A: Rule 144A promulgated under the Securities Act, as such Rule may be
amended from time to time, or any similar rule (other than Rule 144) or
regulation hereafter adopted by the SEC.

Rule 415: Rule 415 promulgated under the Securities Act, as such Rule may be
amended from time to time, or any similar rule or regulation hereafter adopted
by the SEC.

Rule 430A: Rule 430A promulgated under the Securities Act, as such Rule may be
amended from time to time, or any similar rule or regulation hereafter adopted
by the SEC.

SEC: The Securities and Exchange Commission.

Securities: The Notes and the Exchange Notes.

 

3



--------------------------------------------------------------------------------

Securities Act: The Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.

Shelf Notice: See Section 2(i).

Shelf Registration Statement: See Section 3(b).

Special Interest: See Section 4(a).

Subsequent Shelf Registration: See Section 3(b).

Subsidiary Guarantor: Each subsidiary of the Company that guarantees the
obligations of the Company under the Notes and Indenture.

TIA: The Trust Indenture Act of 1939, as amended.

Trustee: The trustee under the Indenture and, if existent, the trustee under any
indenture governing the Exchange Notes, including the Original Indenture.

Underwritten Registration or Underwritten Offering: A registration in which
securities of the Company are sold to an underwriter for reoffering to the
public.

 

2. Exchange Offer

 

  (a) Unless the Exchange Offer would not be permitted by applicable laws or a
policy of the SEC, the Company shall (and shall cause each Subsidiary Guarantor
to) (i) prepare and file with the SEC no later than the Filing Date, a
registration statement (the “Exchange Offer Registration Statement”) on an
appropriate form under the Securities Act with respect to an offer (the
“Exchange Offer”) to the Holders of Notes to issue and deliver to such Holders,
in exchange for the Notes, a like principal amount of Exchange Notes, (ii) use
commercially reasonable efforts to cause the Exchange Offer Registration
Statement to become effective as promptly as practicable after the filing
thereof, but in no event later than the Effectiveness Date, (iii) use
commercially reasonable efforts to keep the Exchange Offer Registration
Statement effective until the consummation of the Exchange Offer in accordance
with its terms, and (iv) commence the Exchange Offer and use commercially
reasonable efforts to issue on or prior to 30 Business Days, or longer, if
required by applicable securities laws, after the date on which the Exchange
Offer Registration Statement is declared effective, Exchange Notes in exchange
for all Notes tendered in accordance with the terms of the Exchange Offer. The
Exchange Offer shall not be subject to any conditions, other than that the
Exchange Offer does not violate applicable law or any applicable interpretation
of the staff of the SEC and other than permitted by Section 2(d).

 

  (b) The Exchange Notes shall be issued under, and entitled to the benefits of,
the Original Indenture or a trust indenture that is identical to the Original
Indenture (other than such changes as are necessary to comply with any
requirements of the SEC to effect or maintain the qualifications thereof under
the TIA).

 

  (c) Interest on the Exchange Notes will accrue from the last interest payment
due date on which interest was paid on the Notes surrendered in exchange
therefor or, if no interest has been paid on the Notes, from August 15, 2012.
Each Exchange Note shall bear interest at the rate set forth thereon; provided,
however, that interest with respect to the period prior to the issuance thereof
shall accrue at the rate or rates borne by the Notes from time to time during
such period.

 

4



--------------------------------------------------------------------------------

  (d) The Company may require each Holder as a condition to participation in the
Exchange Offer to make such representations as may be required by applicable law
or any applicable interpretation of the staff of the SEC, including (i) that any
Exchange Notes received by it will be acquired in the ordinary course of its
business, (ii) that at the time of the commencement and consummation of the
Exchange Offer such Holder has not entered into any arrangement or understanding
with any Person to participate in the distribution (within the meaning of the
Securities Act) of the Exchange Notes in violation of the provisions of the
Securities Act, (iii) that if such Holder is an “affiliate” of the Company
within the meaning of Rule 405 of the Securities Act, it will comply with the
registration and prospectus delivery requirements of the Securities Act to the
extent applicable to it, (iv) if such Holder is not a broker-dealer, that it is
not engaged in, and does not intend to engage in, the distribution of the Notes
and (v) if such Holder is a Participating Broker-Dealer, that it will deliver a
Prospectus in connection with any resale of the Exchange Notes.

 

  (e) The Company shall (and shall cause each Subsidiary Guarantor to) include
within the Prospectus contained in the Exchange Offer Registration Statement a
section entitled “Plan of Distribution” reasonably acceptable to the Initial
Purchasers, which shall contain a summary statement of the applicable positions
taken or policies made by the staff of the SEC with respect to the potential
“underwriter” status of any broker-dealer that is the beneficial owner (as
defined in Rule 13d-3 under the Exchange Act) of Exchange Notes received by such
broker-dealer in the Exchange Offer for its own account in exchange for Notes
that were acquired by it as a result of market-making or other trading activity
(a “Participating Broker-Dealer”), whether such positions or policies have been
publicly disseminated by the staff of the SEC or such positions or policies, in
the reasonable judgment of the Initial Purchasers, represent the prevailing
views of the staff of the SEC. Such “Plan of Distribution” section shall also
allow, to the extent permitted by applicable policies and regulations of the
SEC, the use of the Prospectus by all Persons subject to the prospectus delivery
requirements of the Securities Act, including, to the extent so permitted, all
Participating Broker-Dealers, and include a statement describing the manner in
which Participating Broker-Dealers may resell the Exchange Notes. The Company
shall use its commercially reasonable efforts to keep the Exchange Offer
Registration Statement effective and to amend and supplement the Prospectus
contained therein, in order to permit such Prospectus to be lawfully delivered
by all Persons subject to the prospectus delivery requirements of the Securities
Act for such period of time as such Persons must comply with such requirements
in order to resell the Exchange Notes (the “Applicable Period”).

 

  (f) In connection with the Exchange Offer, the Company shall (and shall cause
each Subsidiary Guarantor to):

 

  (i) mail to each Holder a copy of the Prospectus forming part of the Exchange
Offer Registration Statement, together with an appropriate letter of transmittal
that is an exhibit to the Exchange Offer Registration Statement, and any related
documents;

 

  (ii) keep the Exchange Offer open for not less than 30 days after the date
notice thereof is mailed to the Holders (or longer if required by applicable
law);

 

5



--------------------------------------------------------------------------------

  (iii) utilize the services of a depository for the Exchange Offer with an
address in the Borough of Manhattan, the City of New York, which may be the
Trustee or an affiliate thereof;

 

  (iv) permit Holders to withdraw tendered Entitled Securities at any time prior
to the close of business, New York time, on the last Business Day on which the
Exchange Offer shall remain open; and

 

  (v) otherwise comply in all material respects with all applicable laws.

 

  (g) As soon as practicable after the close of the Exchange Offer, the Company
shall (and shall cause each Subsidiary Guarantor to):

 

  (i) accept for exchange all Entitled Securities validly tendered pursuant to
the Exchange Offer and not validly withdrawn;

 

  (ii) deliver to the Trustee for cancellation all Entitled Securities so
accepted for exchange; and

 

  (iii) cause the Trustee to authenticate and deliver promptly to each Holder
tendering such Entitled Securities, Exchange Notes equal in principal amount to
the Notes of such Holder so accepted for exchange.

 

  (h) The Exchange Notes shall be issued under the Original Indenture, which
will provide that the Exchange Notes will not be subject to the transfer
restrictions set forth in the Indenture, and that the Exchange Notes and the
notes of the Company previously issued under the Original Indenture will be
deemed one class of security (subject to the provisions of the Original
Indenture) and entitled to participate in any Subsidiary Guarantee (as such term
is defined in the Original Indenture) on an equal and ratable basis.

 

  (i) If (1) the Company and the Subsidiary Guarantors are not required to file
the Exchange Offer Registration Statement or permitted to consummate the
Exchange Offer because the Exchange Offer is not permitted by applicable law or
SEC policy; or (2) any holder of Entitled Securities notifies the Company prior
to the consummation of the Exchange Offer that (A) it is prohibited by law or
SEC policy from participating in the Exchange Offer; (B) it may not resell the
Exchange Notes acquired by it in the Exchange Offer to the public without
delivering a prospectus and the prospectus contained in the Exchange Offer
Registration Statement is not appropriate or available for such resales; or
(C) it is a broker-dealer and owns Notes acquired directly from the Company or
an affiliate of the Company, then the Company shall promptly (and in any event
within five Business Days) deliver to the Holders and the Trustee notice thereof
(the “Shelf Notice”) and shall as promptly as possible thereafter (but in no
event later than the Shelf Filing Date) file an Initial Shelf Registration
pursuant to Section 3 hereof to cover resales of the Notes by the holders of the
Notes who satisfy certain conditions relating to the provision of information in
connection with the Shelf Registration Statement.

 

3. Shelf Registration

If a Shelf Notice is delivered pursuant to Section 2(i), then this Section 3
shall apply to all Entitled Securities. Otherwise, upon consummation of the
Exchange Offer in accordance with Section 2, the provisions of Section 3 shall
apply solely with respect to (i) Notes held by any Holder thereof not permitted

 

6



--------------------------------------------------------------------------------

to participate in the Exchange Offer, (ii) Notes held by any broker-dealer that
acquired such Notes directly from the Company or any of its affiliates and
(iii) Exchange Notes that are not freely tradeable as contemplated by
Section 2(i) hereof, provided in each case that the relevant Holder has duly
notified the Company within six months of the Exchange Offer as required by
Section 2(i).

 

  (a) Initial Shelf Registration. The Company shall (and shall cause each
Subsidiary Guarantor to), as promptly as practicable, file with the SEC a
Registration Statement for an offering to be made on a continuous basis pursuant
to Rule 415 covering all of the Entitled Securities (the “Initial Shelf
Registration”). If the Company (and any Subsidiary Guarantor) has not yet filed
an Exchange Offer Registration Statement, the Company shall (and shall cause
each Subsidiary Guarantor to) file with the SEC the Initial Shelf Registration
on or prior to the Filing Date and shall use commercially reasonable efforts to
cause such Initial Shelf Registration to be declared effective under the
Securities Act on or prior to the Effectiveness Date. Otherwise, the Company
shall (and shall cause each Subsidiary Guarantor to) use commercially reasonable
efforts to file with the SEC the Initial Shelf Registration within 30 days of
the delivery of the Shelf Notice and shall use commercially reasonable efforts
to cause such Initial Shelf Registration to be declared effective under the
Securities Act as promptly as practicable thereafter (but in no event more than
90 days after delivery of the Shelf Notice). The Initial Shelf Registration
shall be on Form S-1 or another appropriate form permitting registration of such
Entitled Securities for resale by Holders in the manner or manners reasonably
designated by them (including, without limitation, one or more underwritten
offerings). The Company shall (and shall cause each Subsidiary Guarantor to) use
its commercially reasonable efforts to keep the Initial Shelf Registration
continuously effective under the Securities Act until the date which is two
years from the Closing Date (subject to extension pursuant to the last sentence
of Section 5(w) (the “Effectiveness Period”), or such shorter period ending when
(i) all Entitled Securities covered by the Initial Shelf Registration have been
sold in the manner set forth and as contemplated in the Initial Shelf
Registration, (ii) a Subsequent Shelf Registration covering all of the Entitled
Securities covered by and not sold under the Initial Shelf Registration or an
earlier Subsequent Shelf Registration has been declared effective under the
Securities Act or (iii) there cease to be any outstanding Entitled Securities.

 

  (b) Subsequent Shelf Registrations. If the Initial Shelf Registration or any
Subsequent Shelf Registration ceases to be effective for any reason at any time
during the Effectiveness Period (other than because of the sale of all of the
securities registered thereunder), the Company shall (and shall cause each
Subsidiary Guarantor to) use its commercially reasonable efforts to obtain the
prompt withdrawal of any order suspending the effectiveness thereof, and in any
event shall within 30 days of such cessation of effectiveness amend such Shelf
Registration in a manner to obtain the withdrawal of the order suspending the
effectiveness thereof, or file (and cause each Subsidiary Guarantor to file) an
additional “shelf” Registration Statement pursuant to Rule 415 covering all of
the Entitled Securities (a “Subsequent Shelf Registration”). If a Subsequent
Shelf Registration is filed, the Company shall (and shall cause each Subsidiary
Guarantor to) use its commercially reasonable efforts to cause the Subsequent
Shelf Registration to be declared effective as soon as practicable after such
filing and to keep such Subsequent Shelf Registration continuously effective for
a period equal to the number of days in the Effectiveness Period less the
aggregate number of days during which the Initial Shelf Registration or any
Subsequent Shelf Registration was previously continuously effective. As used
herein the term “Shelf Registration Statement” means the Initial Shelf
Registration and any Subsequent Shelf Registrations.

 

7



--------------------------------------------------------------------------------

  (c) Supplements and Amendments. The Company shall promptly supplement and
amend any Shelf Registration Statement if required by the rules, regulations or
instructions applicable to the registration form used for such Shelf
Registration Statement, if required by the Securities Act, or if reasonably
requested in writing by the Holders of a majority in aggregate principal amount
of the Entitled Securities covered by such Shelf Registration Statement or by
any underwriter of such Entitled Securities.

 

  (d) Provision of Information. No Holder of Entitled Securities shall be
entitled to include any of its Entitled Securities in any Shelf Registration
Statement pursuant to this Agreement unless such Holder furnishes to the Company
and the Trustee in writing, within 20 days after receipt of a written request
therefor, such information as the Company and the Trustee after conferring with
counsel with regard to information relating to Holders that would be required by
the SEC to be included in such Shelf Registration Statement or Prospectus
included therein, may reasonably request for inclusion in any Shelf Registration
Statement or Prospectus included therein, and no such Holder shall be entitled
to Special Interest pursuant to Section 4 hereof unless and until such Holder
shall have provided such information.

 

  (e) Suspension Right. Notwithstanding the foregoing, the Company may suspend
the availability of any Shelf Registration Statement (i) for up to an aggregate
of 45 days in any consecutive 12-month period if (A) such action is required by
applicable law or (B) such action is taken by the Company in good faith and for
valid business reasons (not including avoidance of the Company’s obligations
hereunder) as determined by the board of directors of the Company or an
authorized committee thereof, including the acquisition or divestiture of
assets, or (ii) with respect to a Shelf Registration Statement required to be
filed due to a failure to consummate the Exchange Offer within the required time
period, if such action occurs following the consummation of the Exchange Offer;
provided that the Company shall promptly notify the Holders of Entitled
Securities covered by such Shelf Registration Statement when the Shelf
Registration Statement may once again be used or is effective.

 

4. Special Interest

 

  (a) The Company and each Subsidiary Guarantor acknowledges and agrees that the
Holders of Entitled Securities will suffer damages if the Company or any
Subsidiary Guarantor fails to fulfill its material obligations under Section 2
or Section 3 hereof and that it would not be feasible to ascertain the extent of
such damages with precision. Accordingly, the Company and the Subsidiary
Guarantors agree to pay additional cash interest on the Notes (“Special
Interest”) under the circumstances and to the extent set forth below (each of
which shall be given independent effect):

 

  (i) if neither the Exchange Offer Registration Statement nor the Initial Shelf
Registration has been filed on or prior to the Filing Date, Special Interest
shall accrue on the Notes over and above any stated interest at a rate of
0.25% per annum of the principal amount of such Notes for the first 90 days
immediately following the Filing Date, such Special Interest rate increasing by
an additional 0.25% per annum at the beginning of each subsequent 90-day period;

 

  (ii) if neither the Exchange Offer Registration Statement nor the Initial
Shelf Registration is declared effective on or prior to the Effectiveness Date,
Special Interest shall accrue on the Notes over and above any stated interest at
a rate of 0.25% per annum of the principal amount of such Notes for the first 90
days immediately following the Effectiveness Date, such Special Interest rate
increasing by an additional 0.25% per annum at the beginning of each subsequent
90-day period;

 

8



--------------------------------------------------------------------------------

  (iii) if (A) the Company (and any Subsidiary Guarantor) has not exchanged
Exchange Notes for all Notes validly tendered in accordance with the terms of
the Exchange Offer on or prior to 30 Business Days after the Effectiveness Date,
(B) the Exchange Offer Registration Statement ceases to be effective at any time
prior to the time that the Exchange Offer is consummated or (C) if applicable, a
Shelf Registration Statement has been declared effective and such Shelf
Registration Statement ceases to be effective at any time prior to the second
anniversary of its effective date (other than such time as all Notes have been
disposed of thereunder) and is not declared effective again within 30 days, or
(D) the Company shall have suspended the availability of a Shelf Registration
Statement pursuant to Section 3(e) or, pending the announcement of a material
corporate transaction, the Company issues a written notice pursuant to
Section 5(e)(v) or (vi) that a Shelf Registration Statement or Exchange Offer
Registration Statement is unusable, and the aggregate number of days in any
365-day period for which all such notices issued or required to be issued, have
been, or were required to be, in effect exceeds 120 days in the aggregate or 45
days consecutively, in the case of a Shelf Registration Statement, or 15 days in
the aggregate in the case of an Exchange Offer Registration Statement, then
Special Interest shall accrue on the Notes over and above any stated interest at
a rate of 0.25% per annum of the principal amount of such Notes for the first 90
days immediately following the Effectiveness Date, such Special Interest rate
increasing by an additional 0.25% per annum at the beginning of each subsequent
90-day period (each such event referred to in clauses (i) through (iii), a
“Registration Default” and each period during which a Registration Default has
occurred and is continuing, a “Registration Default Period”);

provided, however, that Special Interest shall accrue on Entitled Securities for
the Registration Default Period until such time as all Registration Defaults
have been cured at a per annum rate of 0.25% for the first 90 days of the
Registration Default Period, which rate shall increase by an additional 0.25%
during each subsequent 90-day period, up to a maximum of 1.00% per annum
regardless of the number of Registration Defaults that may have occurred and be
continuing; and provided further, that (1) upon the filing of the Exchange Offer
Registration Statement or Initial Shelf Registration (in the case of (i) above),
(2) upon the effectiveness of the Exchange Offer Registration Statement or
Initial Shelf Registration (in the case of (ii) above), or (3) upon the exchange
of Exchange Notes for all Notes tendered (in the case of (iii)(A) above), or
upon the effectiveness of the Exchange Offer Registration Statement that had
ceased to remain effective (in the case of clause (iii)(B) above), or upon the
effectiveness of a Shelf Registration Statement which had ceased to remain
effective (in the case of (iii)(C) above), Special Interest on the Notes as a
result of such clause (or the relevant subclause thereof) or upon the
effectiveness of such Registration Statement or Exchange Offer Registration
Statement (in the case of clause (iii)(D) above), as the case may be, shall
cease to accrue.

 

  (b) The Company shall notify the Trustee within five Business Days after each
and every Event Date. Any amounts of Special Interest due pursuant to clause
(a)(i), (a)(ii) or (a)(iii) of this Section 4 will be payable in cash, on the
dates and in the manner provided in the Indenture and whether or not any cash
interest would then be payable on such date, commencing with the first such
semi-annual date occurring after any such Special Interest commences to accrue.
The amount of Special Interest will be determined by multiplying the applicable
Special Interest rate by the principal amount of the Notes, multiplied by a
fraction, the numerator of which is the number of days such Special Interest
rate was applicable during such period (determined on the basis of a 360-day
year comprised of twelve 30-day months and, in the case of a partial month, the
actual number of days elapsed), and the denominator of which is 360.

 

9



--------------------------------------------------------------------------------

5. Registration Procedures

In connection with the filing of any Registration Statement pursuant to Sections
2 or 3 hereof, the Company shall (and shall cause each Subsidiary Guarantor to)
effect such registrations to permit the sale of such securities covered thereby
in accordance with the intended method or methods of disposition thereof, and
pursuant thereto and in connection with any Registration Statement filed by the
Company hereunder, the Company shall (and shall cause each Subsidiary Guarantor
to):

 

  (a) Prepare and file with the SEC, on or prior to the Filing Date, the
Exchange Offer Registration Statement or if the Exchange Offer Registration
Statement is not filed because of the circumstances contemplated by
Section 2(i), a Shelf Registration Statement as prescribed by Section 3, and use
its commercially reasonable efforts to cause each such Registration Statement to
become effective and remain effective as provided herein; provided that, if
(1) a Shelf Registration Statement is filed pursuant to Section 3 or (2) a
Prospectus contained in an Exchange Offer Registration Statement filed pursuant
to Section 2 is required to be delivered under the Securities Act by any
Participating Broker-Dealer who seeks to sell Exchange Notes during the
Applicable Period relating thereto, before filing any Registration Statement or
Prospectus or any amendments or supplements thereto the Company shall (and shall
cause each Subsidiary Guarantor to), if requested, furnish to and afford the
Holders of the Entitled Securities to be registered pursuant to such Shelf
Registration Statement, each Participating Broker-Dealer, the managing
underwriters, if any, and each of their respective counsel, a reasonable
opportunity to review copies of all such documents (including copies of any
documents to be incorporated by reference therein and all exhibits thereto)
proposed to be filed (in each case at least 5 Business Days prior to such
filing). The Company and each Subsidiary Guarantor shall not file any such
Registration Statement or Prospectus or any amendments or supplements thereto in
respect of which the Holders must provide information for the inclusion therein
without the Holders being afforded a reasonable opportunity to review such
documentation if the holders of a majority in aggregate principal amount of the
Entitled Securities covered by such Registration Statement, or any such
Participating Broker-Dealer, as the case may be, the managing underwriters, if
any, or any of their respective counsel shall reasonably object in writing on a
timely basis. A Holder shall be deemed to have reasonably objected to such
filing if such Registration Statement, amendment, Prospectus or supplement, as
applicable, as proposed to be filed, contains an untrue statement of a material
fact or omits to state any material fact necessary to make the statements
therein not misleading or fails to comply with the applicable requirements of
the Securities Act.

 

  (b) Provide an indenture trustee for the Entitled Securities or the Exchange
Notes, as the case may be, and cause the Original Indenture to be qualified
under the TIA not later than the effective date of the first Registration
Statement; and in connection therewith, to effect such changes to such indenture
as may be required for such indenture to be so qualified in accordance with the
terms of the TIA; and execute, and use its commercially reasonable efforts to
cause such trustee to execute, all documents as may be required to effect such
changes, and all other forms and documents required to be filed with the SEC to
enable such indenture to be so qualified in a timely manner.

 

10



--------------------------------------------------------------------------------

  (c) Prepare and file with the SEC such pre-effective amendments and
post-effective amendments to each Shelf Registration Statement or Exchange Offer
Registration Statement, as the case may be, as may be necessary to keep such
Registration Statement continuously effective for the Effectiveness Period or
the Applicable Period, as the case may be; cause the related Prospectus to be
supplemented by any Prospectus supplement required by applicable law, and as so
supplemented to be filed pursuant to Rule 424 (or any similar provisions then in
force) promulgated under the Securities Act; and comply with the provisions of
the Securities Act and the Exchange Act applicable to them with respect to the
disposition of all securities covered by such Registration Statement as so
amended or in such Prospectus as so supplemented and with respect to the
subsequent resale of any securities being sold by a Participating Broker-Dealer
covered by any such Prospectus. The Company and each Subsidiary Guarantor shall
not, during the Applicable Period, voluntarily take any action that would result
in selling Holders of the Entitled Securities covered by a Registration
Statement or Participating Broker-Dealers seeking to sell Exchange Notes not
being able to sell such Entitled Securities or such Exchange Notes during that
period, unless such action is required by applicable law, rule or regulation or
permitted by this Agreement.

 

  (d) Furnish to such selling Holders and Participating Broker-Dealers who so
request in writing (i) upon the Company’s receipt, a copy of the order of the
SEC declaring such Registration Statement and any post effective amendment
thereto effective, (ii) such reasonable number of copies of such Registration
Statement and of each amendment and supplement thereto (in each case including
any documents incorporated therein by reference and all exhibits), (iii) such
reasonable number of copies of the Prospectus included in such Registration
Statement (including each preliminary Prospectus) and each amendment and
supplement thereto, and such reasonable number of copies of the final Prospectus
as filed by the Company and each Subsidiary Guarantor pursuant to Rule 424(b)
under the Securities Act, in conformity with the requirements of the Securities
Act and each amendment and supplement thereto, and (iv) such other documents
(including any amendments required to be filed pursuant to Section 5(c)), as any
such Person may reasonably request in writing. The Company and the Subsidiary
Guarantors hereby consent to the use of the Prospectus by each of the selling
Holders of Entitled Securities or each such Participating Broker-Dealer, as the
case may be, and the underwriters or agents, if any, and dealers, if any, in
connection with the offering and sale of the Entitled Securities covered by, or
the sale by Participating Broker-Dealers of the Exchange Notes pursuant to, such
Prospectus and any amendment or supplement thereto.

 

  (e)

If (1) a Shelf Registration Statement is filed pursuant to Section 3, or (2) a
Prospectus contained in an Exchange Offer Registration Statement filed pursuant
to Section 2 is required to be delivered under the Securities Act by any
Participating Broker-Dealer who seeks to sell Exchange Notes during the
Applicable Period relating thereto, the Company shall notify in writing the
selling Holders of Entitled Securities, or each such Participating
Broker-Dealer, as the case may be, the managing underwriters, if any, and each
of their respective counsel promptly (but in any event within 2 Business Days)
(i) when a Prospectus or any Prospectus supplement or post-effective amendment
has been filed, and, with respect to a Registration Statement or any
post-effective amendment, when the same has become effective (including in such
notice a written statement that any Holder may, upon request, obtain, without
charge, one conformed copy of such Registration Statement or post-effective
amendment including financial statements and schedules, documents incorporated
or deemed to be incorporated by reference and exhibits), (ii) of the issuance by
the SEC of any stop order suspending the effectiveness of a Registration
Statement or of any order preventing or suspending the use of any Prospectus or
the initiation of any proceedings for that purpose, (iii) if at any time when a
Prospectus is required by the Securities Act to be

 

11



--------------------------------------------------------------------------------

  delivered in connection with sales of the Entitled Securities the
representations and warranties of the Company and any Subsidiary Guarantor
contained in any agreement (including any underwriting agreement) contemplated
by Section 5(n) hereof cease to be true and correct, (iv) of the receipt by the
Company or any Subsidiary Guarantor of any notification with respect to the
suspension of the qualification or exemption from qualification of a
Registration Statement or any of the Entitled Securities or the Exchange Notes
to be sold by any Participating Broker-Dealer for offer or sale in any
jurisdiction, or the initiation or threatening of any proceeding for such
purpose, (v) of the happening of any event, the existence of any condition of
any information becoming known that makes any statement made in such
Registration Statement or related Prospectus or any document incorporated or
deemed to be incorporated therein by reference untrue in any material respect or
that requires the making of any changes in, or amendments or supplements to,
such Registration Statement, Prospectus or documents so that, in the case of the
Registration Statement and the Prospectus, it will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, (vi) of any reasonable
determination by the Company or any Subsidiary Guarantor that a post-effective
amendment to a Registration Statement would be appropriate and (vii) of any
request by the SEC for amendments to the Registration Statement or supplements
to the Prospectus or for additional information relating thereto.

 

  (f) Use its commercially reasonable efforts to prevent the issuance of any
order suspending the effectiveness of a Registration Statement or of any order
preventing or suspending the use of a Prospectus or suspending the qualification
(or exemption from qualification) of any of the Entitled Securities or the
Exchange Notes to be sold by any Participating Broker-Dealer, for sale in any
jurisdiction, and, if any such order is issued, to use its commercially
reasonable efforts to obtain the withdrawal of any such order at the earliest
possible date.

 

  (g) If (A) a Shelf Registration Statement is filed pursuant to Section 3,
(B) a Prospectus contained in an Exchange Offer Registration Statement filed
pursuant to Section 2 is required to be delivered under the Securities Act by
any Participating Broker-Dealer who seeks to sell Exchange Notes during the
Applicable Period or (C) reasonably requested in writing by the managing
underwriters, if any, or the Holders of a majority in aggregate principal amount
of the Entitled Securities being sold in connection with an underwritten
offering, (i) promptly incorporate in a Prospectus supplement or post-effective
amendment such information or revisions to information therein relating to such
underwriters or selling Holders as the managing underwriters, if any, or such
Holders or any of their respective counsel reasonably request in writing to be
included or made therein and (ii) make all required filings of such Prospectus
supplement or such post-effective amendment as soon as practicable after the
Company has received notification of the matters to be incorporated in such
Prospectus supplements or post-effective amendment.

 

  (h)

Prior to any public offering of Entitled Securities or any delivery of a
Prospectus contained in the Exchange Offer Registration Statement by any
Participating Broker-Dealer who seeks to sell Exchange Notes during the
Applicable Period, use its commercially reasonable efforts to register or
qualify, and to cooperate with the selling Holders of Entitled Securities or
each such Participating Broker-Dealer, as the case may be, the underwriters, if
any, and their respective counsel in connection with the registration or
qualification (or exemption from such registration or qualification) of such
Entitled Securities or Exchange Notes, as the case may be, for offer and sale
under the securities or Blue Sky laws of such jurisdictions within the United
States as any selling Holder, Participating Broker-Dealer or any managing
underwriter or underwriters, if any, reasonably request in writing; provided,
that where

 

12



--------------------------------------------------------------------------------

  Exchange Notes held by Participating Broker-Dealers or Entitled Securities are
offered other than through an underwritten offering, the Company and each
Subsidiary Guarantor agree to cause its counsel to perform Blue Sky
investigations and file any registrations and qualifications required to be
filed pursuant to this Section 5(h), use commercially reasonable efforts to keep
each such registration or qualification (or exemption therefrom) effective
during the period such Registration Statement is required to be kept effective
and do any and all other acts or things reasonably necessary or advisable to
enable the disposition in such jurisdictions of the Exchange Notes held by
Participating Broker-Dealers or the Entitled Securities covered by the
applicable Registration Statement; provided that neither the Company nor any
Subsidiary Guarantor shall be required to (A) qualify generally to do business
in any jurisdiction where it is not then so qualified, (B) take any action that
would subject it to general service of process in any such jurisdiction where it
is not then so subject or (C) subject itself to taxation in any such
jurisdiction where it is not then so subject.

 

  (i) If (A) a Shelf Registration Statement is filed pursuant to Section 3 or
(B) a Prospectus contained in an Exchange Offer Registration Statement filed
pursuant to Section 2 is requested to be delivered under the Securities Act by
any Participating Broker-Dealer who seeks to sell Exchange Notes during the
Applicable Period, cooperate with the selling Holders of Entitled Securities and
the managing underwriter or underwriters, if any, to facilitate the timely
preparation and delivery of certificates representing Entitled Securities to be
sold, which certificates shall not bear any restrictive legends and shall be in
a form eligible for deposit with The Depository Trust Company, and enable such
Entitled Securities to be in such denominations and registered in such names as
the managing underwriter or underwriters, if any, or Holders may reasonably
request.

 

  (j) Use its commercially reasonable efforts to cause the Entitled Securities
covered by any Registration Statement to be registered with or approved by such
governmental agencies or authorities as may be necessary to enable the seller or
sellers thereof or the underwriter, if any, to consummate the disposition of
such Entitled Securities, except as may be required solely as a consequence of
the nature of such selling Holder’s business, in which case the Company shall
(and shall cause each Subsidiary Guarantor to) cooperate in all reasonable
respects with the filing of such Registration Statement and the granting of such
approvals; provided that neither the Company nor any existing Subsidiary
Guarantor shall be required to (A) qualify generally to do business in any
jurisdiction where it is not then so qualified, (B) take any action that would
subject it to general service of process in any jurisdiction where it is not
then so subject or (C) subject itself to taxation in any such jurisdiction where
it is not then so subject.

 

  (k) If (1) a Shelf Registration Statement is filed pursuant to Section 3, or
(2) a Prospectus contained in an Exchange Offer Registration Statement filed
pursuant to Section 2 is required to be delivered under the Securities Act by
any Participating Broker-Dealer who seeks to sell Exchange Notes during the
Applicable Period, upon the occurrence of any event contemplated by paragraph
5(e)(v) or 5(e)(vi) hereof, as promptly as practicable, prepare and file with
the SEC, at the expense of the Company and the Subsidiary Guarantors, a
supplement or post-effective amendment to the Registration Statement or a
supplement to the related Prospectus or any document incorporated or deemed to
be incorporated therein by reference, or file any other required document so
that, as thereafter delivered to the purchasers of the Entitled Securities being
sold thereunder or to the purchasers of the Exchange Notes to whom such
Prospectus will be delivered by a Participating Broker-Dealer, such Prospectus
will not contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading, and, if SEC review is required, use its commercially reasonable
efforts to cause such post-effective amendment to be declared effective as soon
as possible.

 

13



--------------------------------------------------------------------------------

  (l) Use its commercially reasonable efforts to cause the Entitled Securities
covered by a Registration Statement to be rated with such appropriate rating
agencies, if so requested in writing by the Holders of a majority in aggregate
principal amount of the Entitled Securities covered by such Registration
Statement or the managing underwriter or underwriters, if any.

 

  (m) Prior to the initial issuance of the Exchange Notes, (i) provide the
Trustee with one or more certificates for the Exchange Notes in a form eligible
for deposit with The Depository Trust Company and (ii) provide a CUSIP number
for the Exchange Notes.

 

  (n) If a Shelf Registration Statement is filed pursuant to Section 3, enter
into such agreements (including an underwriting agreement in form, scope and
substance as is customary in underwritten offerings of debt securities similar
to the Notes, as may be appropriate in the circumstances) and take all such
other actions in connection therewith (including those reasonably requested in
writing by the managing underwriters, if any, or the Holders of a majority in
aggregate principal amount of the Entitled Securities being sold) in order to
expedite or facilitate the registration or the disposition of such Entitled
Securities. In such connection, if the registration is an Underwritten
Registration and an underwriting agreement is entered into in connection
therewith (i) make such representations and warranties to the Holders and the
underwriters, if any, with respect to the business of the Company and its
subsidiaries as then conducted, and the Registration Statement, Prospectus and
documents, if any, incorporated or deemed to be incorporated by reference
therein, in each case, in form, substance and scope as are customarily made by
issuers to underwriters in underwritten offerings of debt securities similar to
the Notes, as may be appropriate in the circumstances, and confirm the same if
and when reasonably required; (ii) obtain an opinion of counsel to the Company
and the Subsidiary Guarantors and updates thereof (which counsel and opinions
(in form, scope and substance) shall be reasonably satisfactory to the managing
underwriters, if any, and the Holders of a majority in aggregate principal
amount of the Entitled Securities being sold), addressed to each selling Holder
and each of the underwriters, if any, covering the matters customarily covered
in opinions of counsel to the Company and the Subsidiary Guarantors requested in
underwritten offerings of debt securities similar to the Notes, as may be
appropriate in the circumstances; (iii) obtain “cold comfort” letters and
updates thereof (which letters and updates (in form, scope and substance) shall
be reasonably satisfactory to the managing underwriters, if any) from the
independent certified public accountants of the Company and the Subsidiary
Guarantors (and, if necessary, any other independent certified public
accountants of any subsidiary of the Company or of any business acquired by the
Company for which financial statements and financial data are, or are required
to be, included in the Registration Statement), addressed to each of the
underwriters, such letters to be in customary form and covering matters of the
type customarily covered in “cold comfort” letters in connection with
underwritten offerings of debt securities similar to the Notes, as may be
appropriate in the circumstances, and such other matters as reasonably requested
in writing by the underwriters; and (iv) deliver such documents and certificates
as may be reasonably requested in writing by the Holders of a majority in
aggregate principal amount of the Entitled Securities being sold and the
managing underwriters, if any, to evidence the continued validity of the
representations and warranties of the Company and its subsidiaries made pursuant
to clause (i) above and to evidence compliance with any conditions contained in
the underwriting agreement or other similar agreement entered into by the
Company or any Subsidiary Guarantor.

 

14



--------------------------------------------------------------------------------

  (o) If (1) a Shelf Registration Statement is filed pursuant to Section 3, or
(2) a Prospectus contained in an Exchange Offer Registration Statement filed
pursuant to Section 2 is required to be delivered under the Securities Act by
any Participating Broker-Dealer who seeks to sell Exchange Notes during the
Applicable Period, make available for inspection by any selling Holder of such
Entitled Securities being sold, or each such Participating Broker-Dealer, as the
case may be, any underwriter participating in any such disposition of Entitled
Securities, if any, and any attorney, accountant or other agent retained by any
such selling Holder or each such Participating Broker-Dealer, as the case may
be, or underwriter (collectively, the “Inspectors”), at the offices where
normally kept, during normal business hours, all financial and other records and
pertinent corporate documents of the Company and its subsidiaries (collectively,
the “Records”) as shall be reasonably necessary to enable them to exercise any
applicable due diligence responsibilities, and cause the officers, directors and
employees of the Company and its subsidiaries to supply all information
reasonably requested in writing by any such Inspector in connection with such
Registration Statement. Each Inspector shall agree in writing that it will keep
the Records confidential and not disclose any of the Records unless (i) the
disclosure of such Records is necessary to avoid or correct a misstatement or
omission in such Registration Statement, (ii) the release of such Records is
ordered pursuant to a subpoena or other order from a court of competent
jurisdiction, (iii) the information in such Records is public or has been made
generally available to the public other than as a result of a disclosure or
failure to safeguard by such Inspector or (iv) disclosure of such information
is, in the reasonable written opinion of counsel for any Inspector, necessary or
advisable in connection with any action, claim, suit or proceeding, directly or
indirectly, involving or potentially involving such Inspector and arising out
of, based upon, related to, or involving this Agreement, or any transaction
contemplated hereby or arising hereunder. Each selling Holder of such Entitled
Securities and each such Participating Broker-Dealer will be required to agree
that information obtained by it as a result of such inspections shall be deemed
confidential and shall not be used by it as the basis for any market
transactions in the securities of the Company unless and until such is made
generally available to the public. Each Inspector, each selling Holder of such
Entitled Securities and each such Participating Broker-Dealer will be required
to further agree that it will, upon learning that disclosure of such Records is
sought in a court of competent jurisdiction, give notice to the Company and, to
the extent practicable, use its commercially reasonable efforts to allow the
Company, at its expense, to undertake appropriate action to prevent disclosure
of the Records deemed confidential at its expense.

 

  (p) Comply with all applicable rules and regulations of the SEC and make
generally available to the security holders of the Company with regard to any
applicable Registration Statement earning statements satisfying the provisions
of section 11(a) of the Securities Act and Rule 158 thereunder (or any similar
rule promulgated under the Securities Act) no later than 45 days after the end
of any 12-month period (or 90 days after the end of any 12-month period if such
period is a fiscal year) (i) commencing at the end of any fiscal quarter in
which Entitled Securities are sold to underwriters in a firm commitment or best
efforts underwritten offering and (ii) if not sold to underwriters in such an
offering, commencing on the first day of the first fiscal quarter of the Company
after the effective date of a Registration Statement, which statements shall
cover said 12-month periods.

 

  (q)

Upon consummation of an Exchange Offer, obtain an opinion of counsel to the
Company and the Subsidiary Guarantors (in form, scope and substance reasonably
satisfactory to the Initial Purchasers), addressed to the Trustee for the
benefit of all Holders participating in the Exchange Offer to the effect that
(i) the Company and the Subsidiary Guarantors have duly authorized, executed and
delivered the Exchange Notes and the Original Indenture and (ii) the Exchange
Notes and the Original Indenture constitute legal, valid and binding

 

15



--------------------------------------------------------------------------------

  obligations of the Company and the Subsidiary Guarantors, enforceable against
the Company and the Subsidiary Guarantors in accordance with their respective
terms, except as such enforcement may be subject to customary United States and
foreign exceptions. Upon the request of a Holder, upon consummation of an
Exchange Offer, if the obligations of the Company and the Subsidiary Guarantors
under the Exchange Notes and the Original Indenture are secured by Liens (as
defined in the Original Indenture) on assets of the Company and the Subsidiary
Guarantors, obtain an opinion of counsel to the Company and the Subsidiary
Guarantors (in form, scope and substance reasonably satisfactory to the Initial
Purchasers), addressed to the Trustee for the benefit of all Holders
participating in the Exchange Offer in a form customary for underwritten
transactions, subject to customary exceptions and qualifications, with respect
to such security interests.

 

  (r) If the Exchange Offer is to be consummated, upon delivery of the Entitled
Securities by the Holders to the Company and the Subsidiary Guarantors (or to
such other Person as directed by the Company and the Subsidiary Guarantors) in
exchange for the Exchange Notes, the Company and the Subsidiary Guarantors shall
mark, or caused to be marked, on such Entitled Securities that the Exchange
Notes are being issued as substitute evidence of the indebtedness originally
evidenced by the Entitled Securities; provided that in no event shall such
Entitled Securities be marked as paid or otherwise satisfied.

 

  (s) Cooperate with each seller of Entitled Securities covered by any
Registration Statement and each underwriter, if any, participating in the
disposition of such Entitled Securities and their respective counsel in
connection with any filings required to be made with FINRA.

 

  (t) Use its commercially reasonable efforts to cause all Securities covered by
a Registration Statement to be listed on each securities exchange, if any, on
which similar debt securities issued by the Company are then listed.

 

  (u) Use its commercially reasonable efforts to take all other steps reasonably
necessary to effect the registration of the Entitled Securities covered by a
Registration Statement contemplated hereby.

 

  (v) The Company may require each seller of Entitled Securities or
Participating Broker-Dealer as to which any registration is being effected to
furnish to the Company such information regarding such seller or Participating
Broker-Dealer and the distribution of such Entitled Securities as the Company
may, from time to time, reasonably request in writing. The Company may exclude
from such registration the Entitled Securities of any seller who fails to
furnish such information within a reasonable time (which time in no event shall
exceed 45 days, subject to Section 3(d) hereof) after receiving such request.
Each seller of Entitled Securities or Participating Broker-Dealer as to which
any registration is being effected agrees to furnish promptly to the Company all
information required to be disclosed in order to make the information previously
furnished by such seller not materially misleading.

 

  (w)

Each Holder of Entitled Securities and each Participating Broker-Dealer agrees
by acquisition of such Entitled Securities or Exchange Notes to be sold by such
Participating Broker-Dealer, as the case may be, that, upon receipt of any
notice from the Company of the happening of any event of the kind described in
5(e)(ii), 5(e)(iv), 5(e)(v), or 5(e)(vi), such Holder will forthwith discontinue
disposition of such Entitled Securities covered by a Registration Statement and
such Participating Broker-Dealer will forthwith discontinue disposition of such
Exchange Notes pursuant to any Prospectus and, in each case, forthwith
discontinue dissemination of such Prospectus until such Holder’s or
Participating Broker-

 

16



--------------------------------------------------------------------------------

  Dealer’s receipt of the copies of the supplemented or amended Prospectus
contemplated by Section 5(k), or until it is advised in writing (the “Advice”)
by the Company and the Subsidiary Guarantors that the use of the applicable
Prospectus may be resumed, and has received copies of any amendments or
supplements thereto and, if so directed by the Company and the Subsidiary
Guarantors, such Holder or Participating Broker-Dealer, as the case may be, will
deliver to the Company all copies, other than permanent file copies, then in
such Holder’s or Participating Broker-Dealer’s possession, of the Prospectus
covering such Entitled Securities current at the time of the receipt of such
notice. In the event the Company and the Subsidiary Guarantors shall give any
such notice, the Applicable Period shall be extended by the number of days
during such periods from and including the date of the giving of such notice to
and including the date when each Participating Broker-Dealer shall have received
(x) the copies of the supplemented or amended Prospectus contemplated by
Section 5(k) or (y) the Advice.

 

6. Registration Expenses

 

  (a)

All fees and expenses incident to the performance of or compliance with this
Agreement by the Company and the Subsidiary Guarantors shall be borne by the
Company and the Subsidiary Guarantors, whether or not the Exchange Offer or a
Shelf Registration Statement is filed or becomes effective, including, without
limitation, (i) all registration and filing fees, including, without limitation,
(A) fees with respect to filings required to be made with FINRA in connection
with any underwritten offering and (B) fees and expenses of compliance with
state securities or Blue Sky laws as provided in 5(h) hereof (including, without
limitation, reasonable fees and disbursements of counsel in connection with Blue
Sky qualifications of the Entitled Securities or Exchange Notes and
determination of the eligibility of the Entitled Securities or Exchange Notes
for investment under the laws of such jurisdictions (x) where the Holders are
located, in the case of the Exchange Notes, or (y) as provided in Section 5(h),
in the case of Entitled Securities or Exchange Notes to be sold by a
Participating Broker-Dealer during the Applicable Period)), (ii) printing
expenses, including, without limitation, expenses of printing Prospectuses if
the printing of Prospectuses is requested by the managing underwriter or
underwriters, if any, or by the Holders of a majority in aggregate principal
amount of the Entitled Securities included in any Registration Statement or by
any Participating Broker-Dealer during the Applicable Period, as the case may
be, (iii) messenger, telephone and delivery expenses incurred in connection with
the performance of their obligations hereunder, (iv) fees and disbursements of
counsel for the Company, the Subsidiary Guarantors and, subject to 6(b), the
Holders, (v) fees and disbursements of all independent certified public
accountants referred to in Section 5 (including, without limitation, the
expenses of any special audit and “cold comfort” letters required by or incident
to such performance), (vi) rating agency fees and the fees and expenses incurred
in connection with the listing of the Securities to be registered on any
securities exchange, (vii) Securities Act liability insurance, if the Company
and the Subsidiary Guarantors desire such insurance, (viii) fees and expenses of
all other Persons retained by the Company and the Subsidiary Guarantors,
(ix) fees and expenses of any “qualified independent underwriter” or other
independent appraiser participating in an offering pursuant to Section 3 of
Schedule E to the By-laws of FINRA, but only where the need for such a
“qualified independent underwriter” arises due to a relationship with the
Company and the Subsidiary Guarantors, (x) internal expenses of the Company and
the Subsidiary Guarantors (including, without limitation, all salaries and
expenses of officers and employees of the Company or the Subsidiary Guarantors
performing legal or accounting duties), (xi) the expense of any annual audit,
(xii) the fees and expenses of the Trustee and the exchange agent and (xiii) the
expenses relating to printing, word processing and distributing all Registration
Statements, underwriting agreements, securities sales agreements, indentures

 

17



--------------------------------------------------------------------------------

  and any other documents necessary in order to comply with this Agreement.
Notwithstanding the foregoing, but subject to Section 6(b), the Holders of the
Entitled Securities being registered shall pay all agency fees and commissions
and underwriting discounts and commissions attributable to the sale of such
Entitled Securities and the fees and disbursements of any counsel or other
advisors or experts retained by such holders (severally or jointly), other than
the counsel and experts specifically referred to herein.

 

  (b) The Company and the Subsidiary Guarantors shall reimburse the Holders for
the reasonable fees and disbursements of not more than one counsel chosen by the
Holders of a majority in aggregate principal amount of the Entitled Securities
to be included in any Shelf Registration Statement. The Company and the
Subsidiary Guarantors shall pay all documentary, stamp, transfer or other
transactional taxes attributable to the issuance or delivery of the Exchange
Notes in exchange for the Notes; provided that the Company shall not be required
to pay taxes payable in respect of any transfer involved in the issuance or
delivery of any Exchange Note in a name other than that of the Holder of the
Note in respect of which such Exchange Note is being issued. The Company and the
Subsidiary Guarantors shall reimburse the Holders for fees and expenses
(including reasonable fees and expenses of counsel to the Holders) relating to
any enforcement of any rights of the Holders under this Agreement.

 

7. Indemnification

 

  (a) Indemnification by the Company and the Subsidiary Guarantors. The Company
and the Subsidiary Guarantors jointly and severally agree to indemnify and hold
harmless each Holder of Entitled Securities, Exchange Notes and each
Participating Broker-Dealer selling Exchange Notes during the Applicable Period,
each Person, if any, who controls each such Holder (within the meaning of
Section 15 of the Securities Act or Section 20(a) of the Exchange Act) and the
officers, directors and partners of each such Holder, Participating
Broker-Dealer and controlling person, to the fullest extent lawful, from and
against any and all losses, claims, damages, liabilities, costs (including,
without limitation, reasonable costs of preparation and reasonable attorneys’
fees as provided in this Section 7) and expenses (including, without limitation,
reasonable costs and expenses incurred in connection with investigating,
preparing, pursuing or defending against any of the foregoing) (collectively,
“Losses”), as incurred, directly or indirectly caused by, related to, based
upon, arising out of or in connection with any untrue or alleged untrue
statement of a material fact contained in any Registration Statement, Prospectus
or form of prospectus, or in any amendment or supplement thereto, or in any
preliminary prospectus, or any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading, except insofar as such Losses are solely based upon information
relating to such Holder or Participating Broker-Dealer and furnished in writing
to the Company and the Subsidiary Guarantors by such Holder or Participating
Broker-Dealer or their counsel expressly for use therein. The Company and the
Subsidiary Guarantors also agree to indemnify underwriters, selling brokers,
dealer managers and similar securities industry professionals participating in
the distribution of Exchange Notes and Entitled Securities, their officers,
directors, agents and employees and each Person who controls such Persons
(within the meaning of Section 5 of the Securities Act or Section 20(a) of the
Exchange Act) to the same extent as provided above with respect to the
indemnification of the Holders of the Participating Broker-Dealer.

 

18



--------------------------------------------------------------------------------

  (b) Indemnification by Holders. In connection with any Registration Statement,
Prospectus or form of prospectus, any amendment or supplement thereto, or any
preliminary prospectus in which a Holder is participating, such Holder shall
furnish to the Company and the Subsidiary Guarantors in writing such information
as the Company and the Subsidiary Guarantors reasonably request for use in
connection with any Registration Statement, Prospectus or form of prospectus,
any amendment or supplement thereto, or any preliminary prospectus and shall
indemnify and hold harmless the Company, the Subsidiary Guarantors, their
respective directors and each Person, if any, who controls the Company and the
Subsidiary Guarantors (within the meaning of Section 15 of the Securities Act
and Section 20(a) of the Exchange Act), and the directors, officers and partners
of such controlling persons, to the fullest extent lawful, from and against all
Losses arising out of or based upon any untrue or alleged untrue statement of a
material fact contained in any Registration Statement, Prospectus or form of
prospectus or in any amendment or supplement thereto or in any preliminary
prospectus, or any omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading to the
extent, but only to the extent, that such losses are finally judicially
determined by a court of competent jurisdiction in a final, unappealable order
to have resulted solely from an untrue statement or alleged untrue statement of
a material fact or omission or alleged omission of a material fact contained in
or omitted from any information so furnished in writing by such Holder to the
Company and the Subsidiary Guarantors expressly for use therein. Notwithstanding
the foregoing, in no event shall the liability of any selling Holder be greater
in amount than such Holder’s Maximum Contribution Amount (as defined below).

 

  (c) Conduct of Indemnification Proceedings. If any proceeding shall be brought
or asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall promptly notify the party or parties from
which such indemnity is sought (the “Indemnifying Party” or “Indemnifying
Parties”, as applicable) in writing; but the omission to so notify the
Indemnifying Party (i) will not relieve such Indemnifying Party from any
liability under paragraph (a) or (b) above unless and only to the extent it is
materially prejudiced as a result thereof and (ii) will not, in any event,
relieve the Indemnifying Party from any obligations to any Indemnified Party
other than the indemnification obligation provided in paragraphs (a) and
(b) above.

The Indemnifying Party shall have the right, exercisable by giving written
notice to an Indemnified Party, within 20 Business Days after receipt of written
notice from such Indemnified Party of such proceeding, to assume, at its
expense, the defense of any such proceeding; provided, that an Indemnified Party
shall have the right to employ separate counsel in any such proceeding and to
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such Indemnified Party or parties unless: (1) the
Indemnifying Party has agreed to pay such fees and expenses; or (2) the
Indemnifying Party shall have failed promptly to assume the defense of such
proceeding or shall have failed to employ counsel reasonably satisfactory to
such Indemnified Party; or (3) the named parties to any such proceeding
(including any impleaded parties) include both such Indemnified Party and the
Indemnifying Party or any of its affiliates or controlling persons, and such
Indemnified Party shall have been advised by counsel that there may be one or
more defenses available to such Indemnified Party that are in addition to, or in
conflict with, those defenses available to the Indemnifying Party or such
affiliate or controlling person (in which case, if such Indemnified Party
notifies the Indemnifying Parties in writing that it elects to employ separate
counsel at the expense of the Indemnifying Parties, the Indemnifying Parties
shall not have the right to assume the defense and the reasonable fees and
expenses of such counsel shall be at the expense of the Indemnifying Party; it
being understood, however, that, the Indemnifying Party shall not, in connection
with any one such proceeding or separate but substantially similar or related
proceedings in the same jurisdiction, arising out of the same general
allegations or circumstances, be liable for the fees and expenses of more than
one separate firm of attorneys (together with appropriate local counsel) at any
time for such Indemnified Party).

 

19



--------------------------------------------------------------------------------

No Indemnifying Party shall be liable for any settlement of any such proceeding
effected without its written consent, which shall not be unreasonably withheld,
but if settled with its written consent, or if there be a final judgment for the
plaintiff in any such proceeding, each Indemnifying Party jointly and severally
agrees, subject to the exceptions and limitations set forth above, to indemnify
and hold harmless each Indemnified Party from and against any and all Losses by
reason of such settlement or judgment. The Indemnifying Party shall not consent
to the entry of any judgment or enter into any settlement unless such judgment
or settlement (i) includes as an unconditional term thereof the giving by the
claimant or plaintiff to each Indemnified Party of a release, in form and
substance reasonably satisfactory to the Indemnified Party, from all liability
in respect of such proceeding for which such Indemnified Party would be entitled
to indemnification hereunder (whether or not any Indemnified Party is a party
thereto) and (ii) does not include a statement as to or an admission of fault,
culpability or a failure to act by or on behalf of any Indemnified Party.

 

  (d) Contribution. If the indemnification provided for in this Section 7 is
unavailable to an Indemnified Party or is insufficient to hold such Indemnified
Party harmless for any Losses in respect of which this Section 7 would otherwise
apply by its terms (other than by reason of exceptions provided in this
Section 7), then each applicable Indemnifying Party, in lieu of indemnifying
such Indemnified Party, shall have a joint and several obligation to contribute
to the amount paid or payable by such Indemnified Party as a result of such
Losses, in such proportion as is appropriate to reflect the relative fault of
the Indemnifying Party, on the one hand, and such Indemnified Party, on the
other hand, in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party, on the one hand, and Indemnified
Party, on the other hand, shall be determined by reference to, among other
things, whether any untrue or alleged untrue statement of a material fact or
omission or alleged omission to state a material fact relates to information
supplied by such Indemnifying Party or Indemnified Party, and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent any such statement or omission. The amount paid or payable by an
Indemnified Party as a result of any Losses shall be deemed to include any legal
or other fees or expenses incurred by such party in connection with any
proceeding, to the extent such party would have been indemnified for such fees
or expenses if the indemnification provided for in Section 7(a) or 7(b) was
available to such party.

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 7(d) were determined by pro rata allocation or by other
method of allocation that does not take account of the equitable considerations
referred to in the immediately preceding paragraph. Notwithstanding the
provisions of this Section 7(d), a selling Holder shall not be required to
contribute, in the aggregate, any amount in excess of such Holder’s Maximum
Contribution Amount. A selling Holder’s “Maximum Contribution Amount” shall
equal the excess of (i) the aggregate proceeds received by such Holder pursuant
to the sale of such Entitled Securities or Exchange Notes over (ii) the
aggregate amount of damages that such Holder has otherwise been required to pay
by reason of such untrue or alleged untrue statement or omission or alleged
omission. No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any Person who was not guilty of such fraudulent misrepresentation. The Holders’
obligations to contribute pursuant to this Section 7(d) are several in
proportion to the respective principal amount of the Entitled Securities held by
each Holder hereunder and not joint. The Company’s and Subsidiary Guarantors’
obligations to contribute pursuant to this Section 7(d) are joint and several.

The indemnity and contribution agreements contained in this Section 7 are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.

 

20



--------------------------------------------------------------------------------

8. Rules 144 and 144A

 

  (a) The Company covenants that it shall, for as long as any Entitled
Securities remain outstanding, (a) file the reports required to be filed by it
(if so required) under the Securities Act and the Exchange Act in a timely
manner and, if at any time the Company is not required to file such reports, it
will, upon the written request of any Holder of Entitled Securities, make
publicly available other information necessary to permit sales pursuant to Rule
144 and 144A and (b) take such further action as any Holder may reasonably
request in writing, all to the extent required from time to time to enable such
Holder to sell Entitled Securities without registration under the Securities Act
pursuant to the exemptions provided by Rule 144 and Rule 144A. Upon the request
of any Holder, the Company shall deliver to such Holder a written statement as
to whether it has complied with such information and requirements.

 

  (b) Availability of Rule 144 Not Excuse for Obligations under Section 2. The
fact that holders of Entitled Securities may become eligible to sell such
Entitled Securities pursuant to Rule 144 shall not (1) cause such Notes to cease
to be Entitled Securities or (2) excuse the Company’s and the Subsidiary
Guarantors’ obligations set forth in Section 2 of this Agreement, including
without limitation the obligations in respect of an Exchange Offer, Shelf
Registration Statement and Special Interest.

 

9. Underwritten Registrations of Entitled Securities

If any of the Entitled Securities covered by any Shelf Registration Statement
are to be sold in an Underwritten Offering, the investment banker or investment
bankers and manager or managers that will manage the offering will be selected
by the Holders of a majority in aggregate principal amount of such Entitled
Securities included in such Underwritten Offering; provided, however, that such
investment banker or investment bankers and manager or managers must be
reasonably acceptable to the Company.

No Holder of Entitled Securities may participate in any underwritten
registration hereunder unless such Holder (a) agrees to sell such Holder’s
Entitled Securities on the basis provided in any underwriting arrangements
approved by the Persons entitled hereunder to approve such arrangements and
(b) completes and executes all questionnaires, powers of attorney, indemnities,
underwriting agreements and other documents required under the terms of such
underwriting arrangements.

 

10. Miscellaneous

 

  (a) Remedies. In the event of a breach by either the Company or any of the
Subsidiary Guarantors of any of their respective obligations under this
Agreement, each Holder, in addition to being entitled to exercise all rights
provided herein, in the Original Indenture or the Indenture, as applicable, or,
in the case of the Initial Purchasers, in the Purchase Agreement, or granted by
law, including recovery of damages, will be entitled to seek specific
performance of its rights under this Agreement. The Company and the Subsidiary
Guarantors agree that monetary damages would not be adequate compensation for
any loss incurred by reason of a breach by either the Company or any of the
Subsidiary Guarantors of any of the provisions of this Agreement and hereby
further agree that, in the event of any action for specific performance in
respect of such breach, the Company shall (and shall cause each Subsidiary
Guarantor to) waive the defense that a remedy at law would be adequate.

 

21



--------------------------------------------------------------------------------

  (b) No Inconsistent Agreements. The Company and each of the Subsidiary
Guarantors have not entered, as of the date hereof, and the Company and each of
the Subsidiary Guarantors shall not enter, after the date of this Agreement,
into any agreement with respect to any of its securities that is inconsistent
with the rights granted to the Holders of Securities in this Agreement or
otherwise conflicts with the provisions hereof. The Company and each of the
Subsidiary Guarantors have not entered and will not enter into any agreement
with respect to any of its securities that will grant to any Person piggy-back
rights with respect to a Registration Statement.

 

  (c) Adjustments Affecting Entitled Securities. The Company shall not, directly
or indirectly, take any action with respect to the Entitled Securities as a
class that would adversely affect the ability of the Holders to include such
Entitled Securities in a registration undertaken pursuant to this Agreement.

 

  (d) Amendments and Waivers. The provisions of this Agreement may not be
amended, modified or supplemented, and waivers or consents to departures from
the provisions hereof may not be given, otherwise than with the prior written
consent of the Holders of not less than a majority in aggregate principal amount
of the then outstanding Entitled Securities in circumstances that would
adversely affect any Holders of Entitled Securities; provided, however, that
Section 7 and this Section 10(d) may not be amended, modified or supplemented
without the prior written consent of each Holder. Notwithstanding the foregoing,
a waiver or consent to depart from the provisions hereof with respect to a
matter that relates exclusively to the rights of Holders of Entitled Securities
whose securities are being tendered pursuant to the Exchange Offer or sold
pursuant to a Registration Statement and that does not directly or indirectly
affect, impair, limit or compromise the rights of other Holders of Entitled
Securities may be given by Holders of at least a majority in aggregate principal
amount of the Entitled Securities being tendered or being sold by such Holders
pursuant to such Registration Statement.

 

  (e) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand delivery, registered first-class
mail, next-day air courier or telecopier:

 

  (i) if to a Holder of Securities or to any Participating Broker-Dealer, at the
most current address of such Holder or Participating Broker-Dealer, as the case
may be, set forth on the records of the registrar of the Notes, with a copy in
like manner to the Initial Purchasers as follows:

Credit Suisse Securities (USA) LLC

Eleven Madison Avenue

New York, New York 10010

Attention: General Counsel

with a copy to:

Latham & Watkins LLP

811 Main Street, Suite 3700

Houston, Texas 77002

Attention: Ryan Maierson, Esq.

 

  (ii) if to the Initial Purchasers, at the address specified in
Section 10(e)(1);

 

22



--------------------------------------------------------------------------------

  (iii) if to the Company or any Subsidiary Guarantor, as follows:

EPL Oil & Gas, Inc.

201 St. Charles Avenue, Suite 3400

New Orleans, Louisiana 70170

Attention: Chief Financial Officer

with a copy to:

Sidley Austin LLP

600 Travis Street, Suite 3100

Houston, Texas 77002

Attention: J. Mark Metts, Esq.

All such notices and communications shall be deemed to have been duly given:
when delivered by hand, if personally delivered; five Business Days after being
deposited in the United States mail, postage prepaid, if mailed, one Business
Day after being deposited in the United States mail, postage prepaid, if mailed;
one Business Day after being timely delivered to a next-day air courier
guaranteeing overnight delivery; and when receipt is acknowledged by the
addressee, if telecopied.

Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee under the
Indenture at the address specified in such Indenture.

 

  (f) Successors and Assigns. This Agreement shall inure to the benefit of and
be binding upon the successors and assigns of each of the parties hereto,
including, without limitation and without the need for an express assignment,
subsequent Holders of Securities.

 

  (g) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

 

  (h) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

 

  (i)

Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICT
OF LAW. THE COMPANY HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY NEW
YORK STATE COURT SITTING IN THE BOROUGH OF MANHATTAN IN THE CITY OF NEW YORK OR
ANY FEDERAL COURT SITTING IN THE BOROUGH OF MANHATTAN IN THE CITY OF NEW YORK IN
RESPECT OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT, AND IRREVOCABLY ACCEPTS FOR ITS AND IN RESPECT OF ITS PROPERTY,
GENERALLY AND UNCONDITIONALLY, JURISDICTION OF THE AFORESAID COURTS. THE COMPANY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO UNDER
APPLICABLE LAW, TRIAL BY JURY AND ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
ANY SUCH COURT AND ANY CLAIM THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. THE COMPANY
IRREVOCABLY CONSENTS, TO THE FULLEST EXTENT IT MAY EFFECTIVELY

 

23



--------------------------------------------------------------------------------

  DO SO UNDER APPLICABLE LAW, TO THE SERVICE OF PROCESS OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO THE COMPANY AT ITS
SAID ADDRESS, SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING.
NOTHING HEREIN SHALL AFFECT THE RIGHT OF ANY HOLDER TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE
PROCEED AGAINST THE COMPANY IN ANY OTHER JURISDICTION.

 

  (j) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

 

  (k) Securities Held by the Company or Its Affiliates. Whenever the consent or
approval of Holders of a specified percentage of Securities is required
hereunder, Securities held by the Company or its affiliates (as such term is
defined in Rule 405 under the Securities Act) shall not be counted in
determining whether such consent or approval was given by the Holders of such
required percentage.

 

  (l) Third Party Beneficiaries. Holders and Participating Broker-Dealers are
intended third party beneficiaries of this Agreement and this Agreement may be
enforced by such Persons.

 

  (m) Entire Agreement. This Agreement, together with the Purchase Agreement and
the Indenture, is intended by the parties as a final and exclusive statement of
the agreement and understanding of the parties hereto in respect of the subject
matter contained herein and therein and any and all prior oral or written
agreements, representations, or warranties, contracts, understanding,
correspondence, conversations and memoranda between the Initial Purchasers on
the one hand and the Company and the Subsidiary Guarantors on the other, or
between or among any agents, representatives, parents, subsidiaries, affiliates,
predecessors in interest or successors in interest with respect to the subject
matter hereof and thereof are merged herein and replaced hereby.

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

EPL OIL & GAS, INC. By:   /s/ David Cedro   Name: David Cedro   Title: Senior
Vice President, Chief Accounting Officer, Treasurer and Corporate Secretary EPL
PIPELINE, L.L.C, as Subsidiary Guarantor By:   /s/ David Cedro   Name: David
Cedro   Title: Senior Vice President, Chief Accounting Officer, Treasurer and
Corporate Secretary DELAWARE EPL OF TEXAS, LLC, as Subsidiary Guarantor By:  
/s/ Tiffany J. Thom   Name: Tiffany J. Thom   Title: President EPL PIONEER
HOUSTON, INC., as Subsidiary Guarantor By:   /s/ David Cedro   Name: David Cedro
  Title: Senior Vice President, Chief Accounting Officer, Treasurer and
Corporate Secretary EPL OF LOUISIANA, L.L.C., as Subsidiary Guarantor By:   /s/
David Cedro   Name: David Cedro   Title: Senior Vice President, Chief Accounting
Officer, Treasurer and Corporate Secretary

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

ANGLO-SUISSE OFFSHORE PIPELINE PARTNERS, LLC, as Subsidiary Guarantor By:   /s/
David Cedro   Name: David Cedro   Title: Senior Vice President, Chief Accounting
Officer, Treasurer and Corporate Secretary

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

ACCEPTED AND AGREED TO: CREDIT SUISSE SECURITIES (USA) LLC By:   /s/ David S.
Alterman Name:   David S. Alterman Title:   Managing Director BMO CAPITAL
MARKETS CORP. By:   /s/ Thomas D. Dale Name:   Thomas D. Dale Title:   Managing
Director JEFFERIES & COMPANY, INC. By:   /s/ Stephen Straty Name:   Stephen
Straty Title:   Managing Director

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

INITIAL PURCHASERS

Credit Suisse Securities (USA) LLC

BMO Capital Markets Corp.

Jefferies & Company, Inc.

Capital One Southcoast, Inc.

KeyBanc Capital Markets Inc.

Natixis Securities Americas LLC

Scotia Capital (USA) Inc.

IBERIA Capital Partners L.L.C.

ING Financial Markets LLC

Global Hunter Securities LLC

Johnson Rice & Company L.L.C.

Dahlman Rose & Company LLC

Brean Capital, LLC

KLR Group LLC